DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it is unclear if applicant intended to include a Markush group or simply to require a specific branching agent.  In other words, the phrasing “selected from the group consisting of…” is generally followed by a set of items but in the current situation, there is only one item.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “up to 150000”, and the claim also recites “70000 to 125000” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, the polymers following “preferably” will not be considered as required by the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 12-13, and 15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bhattacharjee et al. (U.S. Patent Application Publication 2015/0343746).  Regarding Claims 1 and 7-8, Bhattacharjee et al., hereafter “Bhattacharjee,” show that it is known to have a thermoformed article (0073) comprising polyethylene 2, 5 furandicarboxylate polyester (0029, 0057), which polyester has a molecular weight of at least 50,000 (0016) (The examiner submits that gel permeation technology is a recognized method for determining molecular weight and that FDCA materials are known to be semi-crystalline which would be considered in the range of 50-75% crystalline. Regarding Claim 7, the method by which the polyester becomes semicrystalline is immaterial to the claimed article.).
Regarding Claim 2, Bhattacharjee shows the article of claim 1 above, including one wherein the polyester essentially consists of ethylene and 2, 5 furandicarboxylate moieties (0043).
Regarding Claim 6, Bhattacharjee shows the article of claim 1 above, including one wherein the polyester has a Mw of up to 150000 (0016).
Regarding Claim 9, Bhattacharjee shows the article of claim 1 above, including one wherein the article further comprises a polyolefin (0010).
Regarding Claim 10, Bhattacharjee shows the article of claim 9 above, including one wherein the polyethylene 2, 5 furandicarboxylate polyester and the additional polymer are provided in separate layers (0010).
Regarding Claim 12, Bhattacharjee shows the article of claim 10 above, including one wherein an additional polymer in a heat seal layer (0009).
Regarding Claim 13, Bhattacharjee shows that it is known to carry out a process for the production of thermoformed articles (0073) comprising providing a sheet that comprises polyethylene 2, 5 furandicarboxylate polyester (0029, 0057; The examiner submits that gel permeation technology is a recognized method for determining molecular weight and that FDCA materials are known to be semi-crystalline.); and thermoforming the sheet to create an article (0073; heating, shaping, cooling, and releasing are known steps of thermoforming).
Regarding Claim 15, Bhattacharjee shows the method of claim 13 above, including one wherein the pliable sheet is thermoformed (0073; a hot mold Is a known aspect of thermoforming).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee.
Regarding Claims 3 and 5, Bhattacharjee shows the article of claim 1 above, including showing that the amount of polyol is variable and result effective (0029).  He does not show the claimed amount of branching agent, however it would have been obvious to one of ordinary skill in the art to use an appropriate amount of agent, such as that which is claimed, in Bhattacharjee’s article in order to accomplish the desired amount of branching and because where the general conditions of a claim are disclosed by the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05 (II)(A)).
Regarding Claim 4, Bhattacharjee shows the article of claim 3 above, including one wherein the branching agent is a polyol (0029).
Regarding Claim 14, Bhattacharjee shows the process of claim 14 above, including one wherein the sheet is thermoformed, which reasonably includes thermoforming at an appropriate temperature for the material.  Bhattacharjee does not specifically disclose the claimed thermoforming temperature, but it would have been obvious to one of ordinary skill in the art to thermoform Bhattacharjee’s material at the claimed temperature because that is above the material glass transition temperature where the material would be moldable.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742